ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/22/21 has been entered. The Examiner finds claims 1-8 and 10-20 allowable. The present application is being examined under the pre-AIA  first to invent provisions.
The Examiner acknowledges the terminal disclaimer filed 2/25/21; accordingly, the double patenting rejection in the previous Office action is withdrawn.

Reasons for Allowance
The closest prior art references of record were relied upon by the Examiner in the previous Office action:
Willoughby (“Evaluation and scoring of radiotherapy treatment plans using an artificial neural network”, cited by Applicant in IDS dated 10/19/16) disclose, inter alia, a system for automatically scoring radiotherapy treatment plans, including prediction of isodose distributions.
Agrawal (“A lung cancer outcome calculator using ensemble data mining on SEER data”, see PTO-892 dated 6/30/20) discloses, inter alia, a system for modeling lung cancer survival based on an ensemble of classification models.
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
accessing an integrated dose prediction model that integrates a plurality of predictive models, wherein said integrated dose prediction model is a hierarchical model comprising said plurality of predictive models arranged in a hierarchy.
Each of independent claims 10 and 17 contain similar limitations to those identified above and are allowable for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/
Primary Examiner, Art Unit 2124